McNally, J. (concurring).
I concur in the result. Each and every one of the charges and specifications stand admitted. To recite them with specificity would serve no useful purpose. I credit the testimony of the complainant in every respect and hold the actions of the Judge in the circumstances were inexcusable. The testimony of the Judge standing alone indicates to me that his actions were extremely reprehensible. Whether or not the facts involve wrongdoing, they give all the appearances of wrongdoing and tend to bring the administration of justice into disrepute.
Stevens, P. J., MgGivern, Steuer and Tilzer, JJ., concur in Per Curiam opinion; McNally, J., concurs in result in opinion.
Respondent censured.
File sealed and is not to be opened except upon an order of this court. [All concur except McNally, J., who dissents.]